Sarah J. Parady
Lowrey Parady, LLC
1725 High Street
Denver, CO 80218
Phone: (303) 593-2595
Fax: (303) 502-9119
sarah@lowrey-parady.com

Christopher Young
YOUNG LAW OFFICE PLLC
P.O. Box 10247
Bozeman, MT 59719
Phone: (406) 587-2070
Fax: (866) 403-0847
cyoung@younglawofficepllc.com

David Seligman
Towards Justice
1410 High Street, Suite 300
Denver, CO 80218
Phone: (720) 239-2606
Fax: (303) 957-2289
david@towardsjustice.org
Attorneys for Plaintiff

                IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF MONTANA
                           BUTTE DIVISION


NICHOLAS DOUGLAS;
TASHEKA BRYAN;
JUNIOR HARRIS;
MARCUS RICHARDS;
STEPHANEY SMITH; and those
similarly situated,

      Plaintiffs,
YELLOWSTONE CLUB
OPERATIONS, LLC; and                                    CV 18-00062-SEH
HOSPITALITY STAFFING
SOLUTIONS LLC,

      Defendants.                               UNOPPOSED MOTION FOR
                                             STAY OF PROCEEDINGS DURING
                                                 EQUAL EMPLOYMENT
                                               OPPORTUNITY COMMISSION
                                                    INVESTIGATION



         CERTIFICATE OF COMPLIANCE PURSUANT TO L.R.7.1(c)(1)

      Counsel for Plaintiffs have conferred with counsel for Defendants

Yellowstone Club Operations, LLC and Hospitality Staffing Solutions, LLC.

Defendants do not oppose the relief requested herein.

                            I.     INTRODUCTION

      Plaintiffs, black Jamaican citizens, were employed by Defendants to work at

the Yellowstone Club as temporary non-immigrant H-2B visa workers in positions

including cook, server, bartender and housekeeper during the winter of 2017-2018.

As alleged in the Complaint, during their employment, Plaintiffs were not paid all

wages owed to them and were paid disparately from white, non-Jamaican workers.

Plaintiffs filed timely Charges of Discrimination against both Defendants on

September 14, 2018 with the Equal Employment Opportunity Commission

(“EEOC”), alleging that Defendants discriminated against them on the basis of
race, color, and national origin, in violation of Title VII of the Civil Rights Act of

1964, 29 U.S.C. § 2000e et seq. (“Title VII”). See Exhibit A, Date-Stamped

Charges of Discrimination.1

        Plaintiffs retained counsel between August 31 and September 10, 2018. To

prevent expiration of the 180-day statute of limitations for their wage claim under

Montana law, MCA § 39-3-207(1), Plaintiffs filed their Complaint in this matter as

quickly as possible, on September 20, 2018. However, Plaintiffs could not include

their Title VII claims in their Complaint, because these claims may not be filed in

court until they receive Notices of Right to Sue from the EEOC at the conclusion

of that agency’s investigation of their claims.

        If Plaintiffs are not ultimately able to litigate their Title VII claims in this

proceeding, they may be precluded from doing so by the doctrine of claim

preclusion, which prohibits litigating matters that could have been raised in a prior

action but were not. In addition, it will cost all parties additional time and money

if discovery is extended or reopened to inquire into these additional claims.

Plaintiffs will therefore suffer prejudice if this case proceeds before they can

amend their Complaint to add and litigate their Title VII claims.

        Accordingly, Plaintiffs respectfully request that the Court stay proceedings
1
  The Charges against Yellowstone Club Operations, LLC have been assigned the following numbers: Douglas
Charge No. 541-2018-03338, Bryan Charge No. 541-2018-03339, Harris Charge No. 541-2018-03336, Richards
Charge No. 541-2018-03334, and Smith Charge No. 541-2018-03342. The Charges against Hospitality Staffing
Solutions, LLC have been assigned the following numbers: Douglas Charge No. 541-2018-03337, Bryan Charge
No. 541-2018-03340, Harris Charge No. 541-2018-03335, Richards Charge No. 541-2018-03333, and Smith Charge
No. 541-2018-03341.
in this case until the EEOC issues them Notices of Right to Sue and they file a

timely Motion to Amend the Complaint to include Title VII claims.

                               II.   ARGUMENT

         A. Standard of Review.

      A district court has discretion to stay proceedings “to control the disposition

of the causes on its docket with economy of time and effort for itself, for counsel,

and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). A court should

weigh “the possible damage which may result from the granting of a stay, the

hardship or inequity which a party may suffer in being required to go forward, and

the orderly course of justice.” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.

1962). Factors that may affect this balance include “(1) whether the stay would

cause undue delay; (2) whether a party seeks only damages and not injunctive

relief; (3) whether resolution of issues in the underlying action would assist in

resolving the proceeding sought to be stayed; and (4) whether a stay is appropriate

for the efficiency of the court's docket.” Liberty Corp. Capital Ltd. v. Animals of

Montana, Inc., No. CV 14-54-BU-DWM-JCL, 2015 WL 12746049, at *2 (D.

Mont. Mar. 3, 2015) (citing Lockyer v. Mirant Corp., 398 F.3d 1098, 1110-11 (9th

Cir. 2005)).
         B. Plaintiffs Will Face a Severe Hardship—Loss of Their Title VII
            Claims—If A Stay Is Denied.

                   1. Plaintiffs were required by statutes of limitation to file
                      their wage claims before their Title VII claims could
                      legally be filed.

      Before filing suit on Title VII claims, a plaintiff must first exhaust his

administrative remedies by filing a timely Charge with the Equal Employment

Opportunity Commission. Williams v. California, 764 F.3d 1002, 1018 (9th Cir.

2014) (quotation omitted); 42 U.S.C. § 2000e-5(e)(1) (Title VII’s exhaustion

requirement). Plaintiffs’ Title VII claims may not be filed in court until they

receive Notices of Right to Sue (“NRTS”) from the EEOC at the conclusion of that

agency’s investigation of their claims. Ilaw v. Daughters of Charity Health Sys.,

Inc., 585 F. App'x 572 (9th Cir. 2014) (unpublished).          Once each NRTS is

received, Plaintiffs will then have 90 days in which to file their claims in court.

Id.; 42 U.S.C. §§ 2000e-5(f)(1), 12117. At this point, investigation of Plaintiffs’

claims is ongoing and no Notice of Right to Sue has been issued on any of their

Charges or against any Defendant. See Ex. B, Declaration of Mary Jo Lowrey.

      Plaintiffs were not able to wait for issuance of Notices of Right to Sue to file

their Complaint, however, because the statutes of limitations for their claims of

wage loss under Montana state law expired 180 days from when wages were lost.

See MCA § 39-3-207(1).
                   2. Plaintiffs may be precluded from ever filing their Title
                      VII claims if this action proceeds.

      The doctrine of claim preclusion, or res judicata, “bars litigation in a

subsequent action of any claims that were raised or could have been raised in the

prior action.” Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th

Cir. 2001) (quotation omitted). Claim preclusion bars a party from bring a claim if

there is “(1) an identity of claims, (2) a final judgment on the merits, and (3)

identity or privity between parties.” Id. (quotation omitted). The Ninth Circuit has

repeatedly recognized that staying proceedings pending exhaustion through the

EEOC is proper and indeed, that if a plaintiff fails to seek a stay, her claims may be

precluded. Id. at 714–15 (“Title VII claims are not exempt from the doctrine of res

judicata where plaintiffs have neither sought a stay from the district court for the

purpose of pursuing Title VII administrative remedies nor attempted to amend their

complaint to include their Title VII claims.”); Ellis v. SmithKline Beecham Corp.,

363 F. App'x 481, 482 (9th Cir. 2010) (dismissing complaint for discriminatory

termination based on res judicata, where plaintiff did not seek a stay of prior

employment case against employer to exhaust her administrative remedies for this

additional claim and prior case was resolved).

      If this case is adjudicated before Plaintiffs’ Title VII claims can be added,

any future attempt to bring those claims would likely be precluded. There would

be a final judgment in this matter (element two), and any subsequent employment
discrimination suit would be between the same parties (element three). As for the

first element, “to determine if there is an ‘identity of claims,’ [courts should] look

to four factors . . . (1) whether the two suits arise out of the same transactional

nucleus of facts; (2) whether rights or interests established in the prior judgment

would be destroyed or impaired by prosecution of the second action; (3) whether

the two suits involve infringement of the same right; and (4) whether substantially

the same evidence is presented in the two actions.” Garity v. APWU Nat'l Labor

Org., 828 F.3d 848, 855 (9th Cir. 2016) (quotation omitted). Here, Plaintiffs’ Title

VII claims and their Section 1981 claims, pleaded in the Complaint, seek relief for

the exact same infringement of their rights (i.e., race discrimination in

employment), arising from the same facts and the same evidence. Compare Ex. A,

Charges of Discrimination, with Complaint, Doc. No. 1, at ¶¶ 66-90, 135-147; see

also Surrell v. California Water Serv. Co., 518 F.3d 1097, 1103 (9th Cir. 2008)

(“When analyzing § 1981 claims, we apply “the same legal principles as those

applicable in a Title VII disparate treatment case” (quotation omitted).)2

Accordingly, there is a high risk that claim preclusion could bar litigating

Plaintiffs’ Title VII claims in a separate action if this case goes forward now.




2
  However, these claims are not identical, and Plaintiffs would be prejudiced by loss of their Title
VII claims. For example, unlike Title VII, Section 1981 does not encompass claims premised on
a racially disparate impact. General Bldg. Contractors Ass’n v. Pennsylvania, 458 U.S. 375, 391
(1982).
           C. The Lockyer Factors Support a Stay.

      A stay will not cause undue delay. Plaintiffs’ employment ended in spring

of 2018, less than a year ago. Defendant Yellowstone Club’s deadline to file its

Answer is not until March 6, 2018, and Defendant HSS has not yet appeared.

      The second Lockyer factor, whether injunctive relief is sought, is only

appropriate to consider if it is the defendant that seeks a stay (because it would

harm the plaintiff more to delay injunctive relief than to delay monetary relief).

See CMAX, Inc. v. Hall, 300 F.2d 265, 268-69 (9th Cir. 1962) (cited by Lockyer,

398 F.3d at 1110-11) (party opposing stay had only requested damages and would

thus not be harmed by stay). This factor accordingly has no bearing on Plaintiffs’

request.

      Resolution of the EEOC investigation would assist in resolution of this case.

The EEOC is expert in conducting discrimination investigations, and at the

conclusion of its investigation, if it finds that discrimination occurs, the agency is

also charged by Congress with attempting “to settle [the] dispute[] through

conference, conciliation, and persuasion.” Occidental Life Ins. Co. of California v.

E.E.O.C., 432 U.S. 355, 368 (1977). Allowing the agency investigation to proceed

will allow the facts of the matter to be developed, and create an opportunity for

resolution, without an expenditure of resources by the Court.
       A stay is highly appropriate for the sake of the efficiency of the Court’s

docket. Even if Plaintiffs are able to amend their Complaint to add their Title VII

claims at some time before a final judgment is reached in this matter, the parties

and the court will expend substantial resources prior to that date conducting

discovery and motions practice which in the absence of a stay may have to be

repeated or extended when the additional claims are added.             Alternately, if

Plaintiffs are not able to add their Title VII claims in this suit and succeed in

arguing that claim preclusion should not apply to a subsequent action, they will

then be forced to pursue two successive actions which will be resolved separately,

with a greater expenditure of resources than a single action.          Thus, judicial

economy alone supports this court’s use of its discretion to grant a stay.

                               III.   CONCLUSION

       In absence of a stay, Plaintiffs will suffer prejudice. Because of claim

preclusion, Plaintiffs must bring their Title VII claims in this action or risk being

barred from presenting those claims in the future. A stay while the EEOC

proceedings are ongoing will ensure that Plaintiffs are not prejudiced in their

ability to bring those claims, and will result in a more efficient and economic

litigation of the case.

       Accordingly, Plaintiffs request that this matter be stayed until issuance of

Notices of Right to Sue and filing (which by statute must occur within 90 days of
receipt of Notice of Right to Sue) of a Motion to Amend the Complaint to add Title

VII claims.

      Respectfully submitted this 9th day of January, 2019.

                                            s/ Sarah Parady
                                            Sarah Parady

                                            s/ Christopher Young
                                            Christopher Young

                                            s/ David Seligman
                                            David Seligman
                                            Attorneys for Plaintiffs
                        CERTIFICATE OF SERVICE

      I hereby certify that on January 9, 2019, I sent an electronic copy of the
foregoing UNOPPOSED MOTION FOR STAY OF PROCEEDINGS PENDING
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION INVESTIGATION
via CM/ECF or email as follows:

Roger Trim
Ogletree Deakins, Nash, Smoak & Stewart PC
2000 S. Colorado Blvd.
Tower 3, Suite 900
Denver, CO 80222
Via CM/ECF
Attorney for Defendant Hospitality Staffing Solutions, LLC

Jeff Roth
Mike Green
Crowley Fleck PLLP
900 N. Last Chance Gulch, Ste 200
Helena, MT 59601
Via Email: mgreen@crowleyfleck.com
Via Email: jroth@crowleyfleck.com
Attorneys for Defendant Yellowstone Club Operations, LLC

Christopher Young
YOUNG LAW OFFICE PLLC
P.O. Box 10247
Bozeman, MT 59719
Via CM/ECF
Attorney for Plaintiff

David Seligman
Towards Justice
1410 High Street, Suite 300
Denver, CO 80218
Via CM/ECF
Attorney for Plaintiff                      /s/ Sarah Parady
                                            __________________________
                                            Sarah Parady
